Order filed, November 03, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00751-CR
                                 ____________

              EX PARTE DANIEL MARK NUGENT, Appellant


                 On Appeal from the Co Crim Ct at Law No 10
                            Harris County, Texas
                       Trial Court Cause No. 2043118


                                      ORDER

      The reporter’s record in this case was due September 15, 2015. See Tex. R.
App. P. 35.1. On October 01, 2015, this court ordered the court reporter to file the
record within 10 days. The record has not been filed with the court. Because the
reporter’s record has not been filed timely, we issue the following order.

      We order Alexandra McMillen, the substitute court reporter, to file the
record in this appeal within 10 days of the date of this order. No further extension
will be entertained absent exceptional circumstances.       The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). If Alexandra McMillen does not timely file the
record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM